DETAILED ACTION
	This office action is response to communications for Application No. 15/846,091 filed on 08/25/2021.
Claim 1-13 have been cancelled. 
Claims 14-33 are newly presented.
The amendment filed on 08/25/2021 canceling all claims are drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
The examiner recommends filing a continuation with Claims 14-33 if Applicant intends to have the claims examined. See MPEP § 201.07. “At any time before the patenting, abandonment, or termination of proceedings on an earlier application, an applicant may have recourse to filing a continuation application under 37 CFR 1.53(b) in order to introduce into the application a new set of claims and to establish a right to further examination by the Office.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted Claims 14-33 (Invention II) are directed to an invention that is independent or distinct from the invention originally claimed (Invention I - see Claim 1 submitted 12/28/2017) for the following reasons: 
Claims 14-33 are directed to a system for automatically updating a simulation model representing a warehouse. Claims 18-25 are directed to method for automatically updating a simulation model representing a facility. Claims 26-33 are directed to method for automatically updating a plurality of synchronized simulation models each representing a portion of a facility.
Previous Claim 1 recited, “A method for maintaining a correct simulation of a system using simulation models, the method comprising: simulating the system using a first simulation model while retrieving real time data from the system and previously stored data from external stores of the system; determining by the first simulation model that at least one process of the system changed based on the retrieved real time data and previously stored data; modifying by the first simulation model constraints and process steps of the simulation based on the retrieved real time data without human intervention to modify an outcome of simulation; synchronizing by the first simulation model constraints and process steps with a second simulation model that interacts with the first simulation model, wherein when interacted the first simulation model and the second simulation model are synchronized to protect integrity of simulation results; performing validation of the modified constraints and process steps to confirm a maintenance of the correct simulation of the system; and predicting with a high degree of accuracy future changes of the at least one process of the system”
Claims 14-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 14 now recites a system for automatically updating a simulation model representing a warehouse. The newly presented elements of aspects of the warehouse are further narrowed in newly presented dependent Claims 15-17, which has elements not previously presented (for example, receiving a continuous data stream, aspects, and machine or workers with respect to a warehouse). Originally presented Claim 1 does not contain these elements. The originally presented Claim 1 merely recites creating a first and second model, where the models are used for correcting simulation a “system”. A system for automatically updating a simulation model representing a warehouse is much different than construction a first and second model for assessing just a “system”. 
Independent Claims 18 and 26 now recites a system for automatically updating and synchronizing a plurality of models with respect a facility. Similar to above, the newly presented elements of aspects of the warehouse are further narrowed in newly presented dependent Claims 19-25 and 27-33, 
These two inventions independent and distinct resulting in a serious search burden. 
Invention II (Claims 14-33) can be classified in G06Q10/08 (for Logistics, e.g. warehousing, loading, distribution or shipping; inventory or stock management, e.g. order filling, procurement or balancing against order).
Invention I (Originally presented Claim 1) can be classified in G06F30/20 (Design optimization, verification or simulation).
Since applicant received an action (Non-Final Rejection mailed 06/23/2020) on the merits for the originally presented invention, this invention has been constructively elected by original presentation for persecution on the merits. Accordingly, Claims 14-33 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1, 7, 9 and 13 are objected to because of the following informalities: The claims are missing a period “.” at the end of the sentence. Appropriate correction is required.

Claims 10 and 11 are objected to because of the following informalities: The claims end the sentence with a semicolon “;” and should end the sentence with a period “.”. Appropriate correction is required.
Claims 2-13 are objected to because of the following informalities: the claims include a preamble and a body but omits a transitional phrase. The transitional phrase “defines the scope of a claim with respect to what un-recited additional components or steps, if any, are excluded from the scope of the claim”, see MPEP 2111.03. Further, the dependent claims should further limit the subject matter of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 13, the claim recites the limitation of “predicting with a high degree of accuracy future changes of the at least one process of the system”.  The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Regarding claims 1 and 11, the claim recites the limitation of wherein the models are synchronized “to protect integrity of simulation results”.  The phrase "to protect integrity" is a relative phrase which renders the claim indefinite. Specifically, it is unclear how the integrity is being protected by being synchronized. The protection of integrity is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Regarding claim 3, the claim recites the limitation of wherein the models are synchronized to “protect the validity”.  The phrase "protect the validity" is a relative phrase which renders the claim indefinite. Specifically, it is unclear how the validity is being protected by being synchronized. The protection of validity is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Regarding claim 9, the claim recites the limitation of “wherein the first simulation model and the second simulation model consistently predict the future of each component performance and overall system schedules 10.” The term "consistently" is a relative term which renders the claim indefinite. The term "consistently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Bello et al. (U.S. Publication No. US20160356125A1). 

	Regarding claim 1, Bello teaches a method for maintaining a correct simulation of a system using simulation models (Bello, [0017], “Systems and methods are described herein that provide for modeling aspects of hydrocarbon production operations, such as reservoir properties (i.e., formation properties), operational parameters and production properties. Fast and accurate forward models incorporate partial differential equation models for subsurface multi-phase flow, which can be used to estimate formation, borehole and production properties (e.g., oil, gas and/or water rates from single and multi-zonal well systems) and predict or forecast such properties based on measurement data.”), the method comprising:
	simulating the system using a first simulation model while retrieving real time data from the system (Bello, [0022], “The systems and methods described herein provide critical information on a well's capabilities, as well as information such as production performance characteristics, transient reservoir pressure-temperature response, reservoir thickness, permeability, water saturation, water break through time, water-oil ratio, water cut, and reserves tracking for any stratified reservoir layer where a gauge is reporting pressure and temperature. The systems and methods also provide advanced model calibration and uncertainty quantification techniques to provide online probabilistic-based estimation of gas-oil-water flow rates and effective reservoir management through continuous (real-time) reservoir production monitoring, production allocation, performance forecasting (look ahead) and virtual individual well testing.”) and previously stored data from external stores of the system (Bello, [0037], “The system 60 includes a production data hub 62 that includes processing and storage devices configured to receive data from various field sources 64, such as production wells, drilling platforms, and measurement or formation evaluation systems. The data hub 62 may be any type of storage and processing device, such as one or more servers. An exemplary unit is a PetroSocial Production Data Hub by Performix, a subsidiary of Baker Hughes Inc.”);
	determining by the first simulation model that at least one process of the system changed based on the retrieved real time data and previously stored data (Bello, [0070], “At block 82, production rates are estimated, and at block 83, production and injection rates for individual phases (e.g., oil, gas and water) are estimated. At block 84, pressure and temperature changes are calculated. At block 85, estimated parameters including production and/or injection rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are re-calculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated at block 86. At block 87, one or more model parameters are compared to an abandonment constraint (e.g., a WOR value). AT block 88, the method is repeated for one or more successive time points (t+Δt) until a maximum time point is reached (block 89). During predictive or forecasting simulations, oil, gas and water flows vs time (if PDG data was used) or depth (PLT) are stored, for example, as a file called ‘oil-gas-flux-v-time’.”)
	modifying by the first simulation model constraints and process steps of the simulation based on the retrieved real time data without human intervention to modify an outcome of simulation (Bello, [0083], “The calibration or adjustment process includes automatically determining or adjusting the values of a set of model parameters that result in the best matching of the simulated and measured data. Exemplary model parameters that may be adjusted include formation permeability, reservoir thickness, reservoir pressure, reservoir temperature, and reservoir fluid properties. The system provides an automatic updating and adjusting capability without requiring the availability of human intervention. The system functions in the background, updating and adjusting the model without intervention by the user so that the model continuously remains accurate as needed.”);
	synchronizing by the first simulation model constraints and process steps with a second simulation model that interacts with the first simulation model (Bello, [0076-0077], “At block 96, an inversion model is run to calculate values of expected measurements, e.g., pressure, temperature and/or flow rates, compare the expected measurements to the additional measurements and iteratively adjust parameters of the forward model. This process is performed for one or more time steps, and the results are output for comparison. The forward and inversion models may be used for various operations in conjunction with the forward model. Such operations include, but are not limited to, automatic forward Examiner’s Note: Bello teaches an iterative process of optimization a model using real-time data. The forward and inversion models represent synchronizing a first and second simulation model.), wherein when interacted, the first simulation model and the second simulation model are synchronized [0076-0077], “At block 96, an inversion model is run to calculate values of expected measurements, e.g., pressure, temperature and/or flow rates, compare the expected measurements to the additional measurements and iteratively adjust parameters of the forward model. This process is performed for one or more time steps, and the results are output for comparison. The forward and inversion models may be used for various operations in conjunction with the forward model. Such operations include, but are not limited to, automatic forward model parameter estimations, updates and calibration processes. Exemplary calibration processes include calibration runs, pausing a calibration run and determining intermediate values, observing intermediate values, and resuming a calibration run.” For further evidence, Bello, [0091], “The application forwards the output from each model simulation (e.g., multi-phase flow rates and production rates) to an uncertainty model, such as a Markov Chain Monte Carlos-based uncertainty quantification model. Based on the results of the uncertainty model, a probabilistic forecast is generated that indicates the probability of specific flow rates in response to the scenarios. This forecast may be calibrated or adjusted using received measurement data as discussed above. In addition, the forecasting process can be used to optimize various production parameters, such as injection rates, injection fluid types, flow rates and valve settings.” - Examiner’s Note: The limitation crossed out is considered intended use and will not be given any patentable weight. It is also unclear how the integrity is protected. In view of the 112(b) rejection and in the interests of compact prosecution, the Examiner will cite to a portion of Bello that discusses synchronizing the initial and forward models to observe and calibrate results.)
	performing validation of the modified constraints and process steps to confirm a maintenance of the correct simulation of the system (Bello, [0098-0099], “In one embodiment, the The application verification and validation layer provides methodology for testing the system with historical and live data sources. The application retrieves data from a data source such as a production or energy industry database, which manages and stores production operational data of wells that may be in multiple geographical locations in the world. Usually, the data source provides static and real-time data of many production parameters of a particular well.”); and
	predicting with a high degree of accuracy future changes of the at least one process of the system (Bello, [0085], “FIGS. 6 and 7 illustrate workflows for automatic calibration and updating of the thermal reservoir model using the inversion algorithm. An embodiment of a workflow 130 includes specifying initial forward model parameter values (block 131) and forwarding them to, for example, the simulation module 80. The forward model is run using the initial values to generate calculated data, i.e., predicted values for measurement data (block 132). Measurement (field observed) data is collected and processed, and an objective function value is calculated based on differences between the calculated data and the measurement data (block 133).”).

	Regarding claim 2, Bello teaches the method of claim 1, wherein the first simulation model and the second simulation model synchronize constraints and process steps based on data feedback from external data sources and without human intervention. (Bello, [0083], “The calibration or adjustment process includes automatically determining or adjusting the values of a set of model parameters that result in the best matching of the simulated and measured data. Exemplary model parameters that may be adjusted include formation permeability, reservoir thickness, reservoir pressure, reservoir temperature, and reservoir fluid properties. The system provides an automatic updating and adjusting capability without requiring the availability of human intervention. The system functions in the 

	Regarding claim 3, Bello teaches the method of claim 1, wherein when interacted, the first simulation model and the second simulation model are synchronized (Bello, [0099], “The application verification and validation layer provides methodology for testing the system with historical and live data sources. The application retrieves data from a data source such as a production or energy industry database, which manages and stores production operational data of wells that may be in multiple geographical locations in the world. Usually, the data source provides static and real-time data of many production parameters of a particular well. The user of the system can choose the required parameters for dynamic data driven simulation and optimization analysis.” - Examiner’s Note: The limitation crossed out is considered intended use and will not be given any patentable weight. It is also unclear how the validity is protected. In view of the 112(b) rejection and in the interests of compact prosecution, the Examiner will cite to a portion of Bello that discusses validating the system using historical and live data sources.)

	Regarding claim 4, Bello teaches the method of claim 1, wherein the first simulation model and the second simulation model predict a future of each performance of the system. (Bello, [0029], “In one embodiment, various components of the system are in communication with a surface processing device or system. The surface processing systems may be configured as a surface control system that controls various production and/or injection parameters, receives data from downhole and surface sensors, analyzes the data and/or displays measurement data, analysis results and/or prediction or forecasting results. The surface processing system includes components as necessary to provide for storing and/or processing data collected from various sensors therein. Exemplary components include, without limitation, at least one processor, storage, memory, input devices, output devices and the like.”)

	Regarding claim 5, Bello teaches the method of claim 1, wherein the first simulation model and the second simulation model predict overall schedules of the system. (Bello, [0084], “For example, the system on a pre-specified periodic basis (every five minutes, for example) determines production and formation property values using the forward model, which may be output to a user interface. Such values include one or more of multiphase flow rates, reservoir production allocation, reservoir pressure and temperature profiles, bottomhole flowing pressures and temperatures, dynamic reservoir characterization and produced water cut. The model is also continuously or periodically monitored by comparing values simulated by the forward model to a pre-specified tolerance. If simulated and measured values are in agreement within the tolerance, that is, if the current deviations are below a pre-determined threshold, the model is stored for continuous use and the updating process is suspended. However, if the simulated values are outside the tolerance, the system automatically calibrates the model by using the inverse model to adjust the forward model parameters so that acceptable agreement between simulated or calculate values and measured values is reached. When satisfactory agreement is reached, the production and formation properties may be output to a user, and the resulting numerical model may be used to make deterministic and probabilistic production forecasting until the next scheduled update time.”)

	Regarding claim 6, Bello teaches the method of claim 1, wherein the first simulation model and the second simulation model modify their constraints and process steps based on the retrieved real time data and previously stored data. (Bello, [0070], “At block 82, production rates are estimated, and at block 83, production and injection rates for individual phases (e.g., oil, gas and water) are estimated. At block 84, pressure and temperature changes are calculated. At block 85, estimated parameters including production and/or injection rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are re-calculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated at block 86. At block 87, one or more model 

	Regarding claim 7, Bello teaches the method of claim 1, wherein the first simulation model and the second simulation model modify their constraints and process steps without human intervention. (Bello, [0083], “The calibration or adjustment process includes automatically determining or adjusting the values of a set of model parameters that result in the best matching of the simulated and measured data. Exemplary model parameters that may be adjusted include formation permeability, reservoir thickness, reservoir pressure, reservoir temperature, and reservoir fluid properties. The system provides an automatic updating and adjusting capability without requiring the availability of human intervention. The system functions in the background, updating and adjusting the model without intervention by the user so that the model continuously remains accurate as needed.”)

	Regarding claim 8, Bello teaches the method of claim 4, wherein the first simulation model and the second simulation model replay past events of the system for analysis and forecast the future of the system. (Bello, [0047], “The thermal reservoir model is a forward model that includes a partial differential equation model for forward simulation of two or three-dimensional (2-D or 3-D) subsurface transient thermal multiphase flow through porous media and the borehole. The forward model is a nonlinear discrete dynamic system with linear observation operators, for which a Markov Chain Monte Carlos-based data assimilation algorithm may be applied for improving forecasting under statistical uncertainties.” Further, Bello, [0050], “Calculation of the forward model includes performing a fluid property simulation using available information and assumptions. The fluid property simulation includes inputting PVT (pressure, volume and temperature) properties into a compositional simulator to predict thermodynamic and transport properties of fluids produced from a formation or reservoir. The Examiner’s Note: The forward model in conjunction with other models is used to forecast the system. The process of performing a fluid property simulation using available information and assumptions represents replaying past events for analysis.  )

	Regarding claim 9, Bello teaches the method of claim 4, wherein the first simulation model and the second simulation model consistently predict the future of each component performance and overall system schedules. (Bello, [0084], “For example, the system on a pre-specified periodic basis (every five minutes, for example) determines production and formation property values using the forward model, which may be output to a user interface. Such values include one or more of multiphase flow rates, reservoir production allocation, reservoir pressure and temperature profiles, bottomhole flowing pressures and temperatures, dynamic reservoir characterization and produced water cut. The model is also continuously or periodically monitored by comparing values simulated by the forward model to a pre-specified tolerance. If simulated and measured values are in agreement within the tolerance, that is, if the current deviations are below a pre-determined threshold, the model is stored for continuous use and the updating process is suspended. However, if the simulated values are outside the tolerance, the system automatically calibrates the model by using the inverse model to adjust the forward model parameters so that acceptable agreement between simulated or calculate values and measured values is reached. When satisfactory agreement is reached, the production and formation properties may be output to a user, and the resulting numerical model may be used to make deterministic and probabilistic production forecasting until the next scheduled update time.”)

	Regarding claim 10, Bello teaches the method of claim 1, further comprising:
	determining after modifying constraints and process steps of the simulation that a second process of the system changed after retrieving a second real time data (Bello, [0070], “At block 82, production rates are estimated, and at block 83, production and injection rates for individual phases (e.g., oil, gas and water) are estimated. At block 84, pressure and temperature changes are calculated. At block 85, estimated parameters including production and/or injection rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are re-calculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated at block 86. At block 87, one or more model parameters are compared to an abandonment constraint (e.g., a WOR value). AT block 88, the method is repeated for one or more successive time points (t+Δt) until a maximum time point is reached (block 89). During predictive or forecasting simulations, oil, gas and water flows vs time (if PDG data was used) or depth (PLT) are stored, for example, as a file called ‘oil-gas-flux-v-time’.”);
	comparing changes of the first process and the second process (Bello, [0070], “At block 82, production rates are estimated, and at block 83, production and injection rates for individual phases (e.g., oil, gas and water) are estimated. At block 84, pressure and temperature changes are calculated. At block 85, estimated parameters including production and/or injection rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are re-calculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated at block 86. At block 87, one or more model parameters are compared to an abandonment constraint (e.g., a WOR value). AT block 88, the method is repeated for one or more successive time points (t+Δt) until a maximum time point is reached (block 89). During predictive or forecasting simulations, oil, gas and water flows vs time (if PDG data was used) or depth (PLT) are stored, for example, as a file called ‘oil-gas-flux-v-time’.”); and
	modifying by the second simulation model constraints and process steps of the simulation based on the retrieved second real time data without human intervention to modify an outcome of simulation; (Bello, [0083], “The calibration or adjustment process includes automatically determining or adjusting the values of a set of model parameters that result in the best matching of the simulated and measured data. Exemplary model parameters that may be adjusted include formation permeability, The system provides an automatic updating and adjusting capability without requiring the availability of human intervention. The system functions in the background, updating and adjusting the model without intervention by the user so that the model continuously remains accurate as needed.”)

	Regarding claim 11, Bello teaches the method of claim 10, further comprising: 
	synchronizing by the second simulation model constraints and process steps with a third simulation model that interacts with the second simulation model, wherein when interacted the second simulation model and the third simulation model are synchronized (Bello, [0076-0077], “At block 96, an inversion model is run to calculate values of expected measurements, e.g., pressure, temperature and/or flow rates, compare the expected measurements to the additional measurements and iteratively adjust parameters of the forward model. This process is performed for one or more time steps, and the results are output for comparison. The forward and inversion models may be used for various operations in conjunction with the forward model. Such operations include, but are not limited to, automatic forward model parameter estimations, updates and calibration processes. Exemplary calibration processes include calibration runs, pausing a calibration run and determining intermediate values, observing intermediate values, and resuming a calibration run.” – Examiner’s Note: Bello teaches an iterative process of optimization a model using real-time data. The forward and inversion models represent synchronizing a first and second simulation model. The output of that model is then iteratively used to optimize and calibrate the system as data changes over time with the new forward and inversion models.), wherein when interacted, the second simulation model and the third simulation model are synchronized to protect integrity of simulation results. [0076-0077], “At block 96, an inversion model is run to calculate values of expected measurements, e.g., pressure, temperature and/or flow rates, compare the expected measurements to the additional measurements and iteratively adjust parameters of the forward model. This process is performed for one or more time steps, and the results are output for comparison. The forward and inversion models may be used for various operations in conjunction with Such operations include, but are not limited to, automatic forward model parameter estimations, updates and calibration processes. Exemplary calibration processes include calibration runs, pausing a calibration run and determining intermediate values, observing intermediate values, and resuming a calibration run.” For further evidence, Bello, [0091], “The application forwards the output from each model simulation (e.g., multi-phase flow rates and production rates) to an uncertainty model, such as a Markov Chain Monte Carlos-based uncertainty quantification model. Based on the results of the uncertainty model, a probabilistic forecast is generated that indicates the probability of specific flow rates in response to the scenarios. This forecast may be calibrated or adjusted using received measurement data as discussed above. In addition, the forecasting process can be used to optimize various production parameters, such as injection rates, injection fluid types, flow rates and valve settings.” - Examiner’s Note: The limitation crossed out is considered intended use and will not be given any patentable weight. It is also unclear how the integrity is protected. In view of the 112(b) rejection and in the interests of compact prosecution, the Examiner will cite to a portion of Bello that discusses synchronizing the initial and forward models to observe and calibrate results.)

	Regarding claim 12, Bello teaches the method of claim 11, further comprising: performing validation of the constraints and process modified by the second simulation model to confirm a second maintenance of the correct simulation of the system. (Bello, [0098-0099], “In one embodiment, the system is supported by a layered framework, which is illustrated in FIG. 12. The framework includes six layers: an integration strategy layer, a graphical user interface (design) layer, a verification and validation layer, an application service configuration layer, an application engine layer and an application engine infrastructure layer. The application verification and validation layer provides methodology for testing the system with historical and live data sources. The application retrieves data from a data source such as a production or energy industry database, which manages and stores production operational data of wells that may be in multiple geographical locations in the world. Usually, the data source provides static and real-time data of many production parameters of a particular well”);

	Regarding claim 13, Bello teaches the method of claim 12, further comprising: predicting with a high degree of accuracy second future changes of the second process of the system. (Bello, [0085], “FIGS. 6 and 7 illustrate workflows for automatic calibration and updating of the thermal reservoir model using the inversion algorithm. An embodiment of a workflow 130 includes specifying initial forward model parameter values (block 131) and forwarding them to, for example, the simulation module 80. The forward model is run using the initial values to generate calculated data, i.e., predicted values for measurement data (block 132). Measurement (field observed) data is collected and processed, and an objective function value is calculated based on differences between the calculated data and the measurement data (block 133).”). to show the future state of the process and how it might progress through time”)

Conclusion
The amendment filed on 08/25/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        01/18/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146